 Case 2:18-cv-00483-JRG Document 81 Filed 04/24/19 Page 1 of 5 PageID #: 2494




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

LUMINATI NETWORKS LTD.,                          §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:18-CV-00483-JRG
                                                 §
BI SCIENCE INC., BI SCIENCE (2009)               §
LTD.,                                            §
                                                 §
              Defendants.                        §


                                             ORDER

        Before the Court is Defendant BIScience (2009) Ltd.’s (“BIScience”) Motion to Remove

 the Confidential Designation to Plaintiff Luminati Networks Ltd.’s (“Luminati”) Infringement

 Contentions (the “Motion”). (Dkt. No. 65.) The Motion requests that the Court remove the

 confidential designation to Plaintiff’s Infringement Contentions and/or otherwise allow

 BIScience’s outside counsel at Finnegan, Henderson, Farabow, Garrett & Dunner, LLP,

 (“Finnegan”), access to the Infringement Contentions. (Id. at 1.) Having considered the Motion

 and for the reasons set forth herein, the Court finds that the Motion should be and hereby is

 GRANTED-IN-PART and DENIED-IN-PART.

        The Motion is DENIED insofar as it requests the removal of Plaintiff’s confidentiality

 designation. However, the Motion is GRANTED insofar as it requests that Finnegan be granted

 access to the Infringement Contentions. The Infringement Contentions may be disclosed to

 Finnegan as set forth in this Order and provided that Finnegan complies with the Court’s Protective

 Order (Dkt. No. 76) and this Order.
Case 2:18-cv-00483-JRG Document 81 Filed 04/24/19 Page 2 of 5 PageID #: 2495




      I.      Background

           BIScience and Luminati agreed to and jointly proposed the Protective Order entered by the

Court in this case. (See Dkt. No. 69.) That order provides, “[a] Party shall designate documents,

information or material as ‘CONFIDENTIAL’ only upon a good faith belief that the documents,

information or material contains confidential or proprietary information or trade secrets” (Dkt. No.

76 ¶ 6.) “‘CONFIDENTIAL’ documents, information and material may be disclosed” to “outside

counsel of record in this Action or Related Proceedings for the Parties.” (Id. ¶ 5(a).) “Related

Proceedings” is defined as “any proceeding before the United States Patent and Trademark Office

(“USPTO”) or Patent Trial and Appeal Board (“PTAB”) of a patent asserted in this litigation that

was requested by Defendant or names Defendant as a petitioner or real-party-in-interest.” (Id. ¶

1.)

           Finnegan has not appeared as counsel of record in this action. However, BIScience

represents that Finnegan is acting as its “post-grant review counsel.” (Dkt. No. 65, at 1.)

           After Luminati served its Infringement Contentions in this case, Luminati consented to

BIScience’s counsel sharing the Infringement Contentions with BIScience directly. However,

Luminati objected to their disclosure to Finnegan. (Id. at 2.) Consequently, BIScience filed this

Motion arguing that Luminati’s Infringement Contentions were not confidential and could not be

protected from disclosure to Finnegan. (Id. at 3–4.) Luminati responds citing concerns that

Finnegan seems reluctant to be bound by the requirements of the Protective Order and insisting

that all Finnegan must do to gain access to the Infringement Contentions is appear in this case.

(Dkt. No. 80, at 7.)




                                                   2
Case 2:18-cv-00483-JRG Document 81 Filed 04/24/19 Page 3 of 5 PageID #: 2496




   II.      Discussion

         As an initial matter, the Court disagrees with BIScience that Luminati’s Infringement

Contentions do not merit confidentiality. The courts of this District have made clear that

“infringement contentions may represent a plaintiff’s confidential information.” Uniloc USA, Inc.

v. Med. Info. Tech., Inc., No. 6:16-CV-463-RWS, 2017 WL 3836140, at *2 (E.D. Tex. Jan. 26,

2017); see also generally ExitExchange Corp. v. Casale Media Inc., No. 2:10-CV-297, 2012 WL

996960 (E.D. Tex. Mar. 23, 2012). Luminati has demonstrated that it has a “good faith belief” that

its Infringement Contentions contain material it maintains as confidential. (Dkt. No. 76 ¶6; see

also Dkt. No. 80, at 3–5.) Therefore, the Court DENIES BIScience’s Motion insofar as it asks the

Court to remove Luminati’s confidentiality designation.

         While the Court finds that Luminati’s designation is proper under the Protective Order, the

Protective Order itself provides that confidential material may be disclosed to certain persons.

(Dkt. No. 76 ¶5.) Luminati argues that “Finnegan need only appear in this litigation to gain access”

to confidential materials. (Dkt. No. 80, at 6.) However, the Protective Order is clear that

confidential materials may be disclosed to “outside counsel of record in this Action or Related

Proceedings for the Parties.” (Dkt. No. 76 ¶ 5(a).) If Finnegan is in fact BIScience’s “post-grant

review counsel” then it qualifies as “outside counsel of record in … Related Proceedings” and is

entitled to review the Infringement Contentions subject to the Protective Order in this case, even

if it does not appear as counsel of record in this case.

         This does not mean, however, that Finnegan is not bound by the requirements of the

Protective Order. The Court considers all persons entitled to review materials under the Protective

Order—in-house counsel, designated representatives, outside consultants or experts, etc.—to be

fully bound by the Court’s Protective Order and expects their strict compliance therewith. (See,



                                                  3
Case 2:18-cv-00483-JRG Document 81 Filed 04/24/19 Page 4 of 5 PageID #: 2497




e.g., Dkt. No. 76 ¶ 5(c)–(e).) Therefore, the Court finds that the Motion should be GRANTED

insofar as it seeks an order that Finnegan be granted access to the Infringement Contentions, under

the terms and conditions discussed herein.

    III.      Conclusion

           For the reasons set forth herein, the Court DENIES the Motion insofar as it requests the

removal of Luminati’s confidentiality designation but GRANTS the Motion in so far as it requests

that Finnegan be granted access to Luminati’s Infringement Contentions.

           Accordingly, it is ORDERED that BIScience may disclose to Finnegan the Infringement

Contentions and any other materials that may be disclosed to individuals listed in paragraph 5(a)

of the Protective Order if and as soon as Finnegan files a notice with this Court certifying (1) that

it is or reasonably expects to be counsel of record for BIScience in a Related Proceeding as defined

by the Protective Order 1 and (2) that Finnegan, Finnegan’s attorneys, and Finnegan’s employees

will strictly comply with all of the provisions of the Protective Order in this case and this Order.

Finnegan’s right to receive such materials will end as soon as it ceases to be or no longer reasonably

expects to be counsel of record for BIScience in a Related Proceedings, at which point Finnegan

shall promptly return all such materials to BIScience’s counsel of record in this action and

otherwise comply with the provisions of the Protective Order.




1
 “Reasonably expects to be” means that Finnegan intends to file imminently a Related Proceeding
on behalf of BIScience or reasonably believes that a Related Proceeding will be filed imminently
and intends to appear in such proceeding on behalf of BIScience.
                                                  4
Case 2:18-cv-00483-JRG Document 81 Filed 04/24/19 Page 5 of 5 PageID #: 2498




     SIGNED this 19th day of December, 2011.
    So ORDERED and SIGNED this 24th day of April, 2019.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       5
